20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 1 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 2 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 3 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 4 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 5 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 6 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 7 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 8 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 9 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 10 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 11 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 12 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 13 of 14
20-31372-jda   Doc 14   Filed 08/19/20   Entered 08/19/20 14:55:33   Page 14 of 14
